IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,705



                EX PARTE RODNEY CORDELL EDWARDS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 28048CR IN THE 40TH DISTRICT COURT
                            FROM ELLIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to thirty years’ imprisonment. The Tenth Court of Appeals affirmed his

conviction. Edwards v. State, No. 10-04-00195-CR (Tex. App.–Waco Aug. 3, 2005, no pet.).

        Applicant contends, among other things, that appellate counsel did not advise him of his right

to petition for discretionary review pro se. We remanded this application to the trial court for

findings of fact and conclusions of law. Based on our own independent review of the record, we
                                                                                                      2

conclude that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the Tenth Court of Appeals in case number 10-04-00195-CR that affirmed

his conviction in cause number 28048CR from the 40th District Court of Ellis County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues. Applicant’s remaining claims are dismissed. Ex parte Torres, 943
S.W.2d 469 (Tex. Crim. App. 1997).

Delivered: December 14, 2011
Do not publish